Citation Nr: 1017569	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  08-16 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to 
July 1983.  

These matters come before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In September 2008, the Veteran provided testimony at a 
hearing conducted at the RO by a local RO hearing officer.  A 
transcript of the hearing has been associated with the 
Veteran's claims folder.  

At his hearing the Veteran withdrew a previously adjudicated 
issue, entitlement to service connection for a left foot 
disorder.  This claimed disorder, however, had never been 
perfected for appeal, as the Veteran did not include it among 
his appealed issues in his May 2008 substantive appeal.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have bilateral 
hearing loss for VA compensation purposes.  

2.  The preponderance of the evidence demonstrates that the 
Veteran's current back disorder is not related to an injury 
or disease incurred or aggravated by active duty service, and 
that arthritis of the lumbar spine was not manifested to a 
compensable degree within one year of separation from active 
duty.


CONCLUSIONS OF LAW

1.  The claim of service connection for a bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


2.  A back disorder was not incurred in service and arthritis 
of the lumbar spine may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  With regard to a 
claim for service connection, the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In this case, the RO provided the appellant with notice of 
the information or evidence needed to substantiate his 
claims, including that which he was to provide and that which 
VA would provide, in a February 2007 letter sent to the 
appellant before the initial May 2007 decision on the claims.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has not been met in this case.

Concerning the content of the notice, the appellant has not 
alleged that VA failed to notify him about the information 
and evidence that is necessary to substantiate a claim for 
service connection for a disability.  The first notice 
requirement was met by VA in the February 2007 notice letter 
in which the RO informed the appellant that, to establish 
service connection for a disability, the evidence must show 
three things:  (1) an injury in military service or a disease 
that began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and (3) a relationship between 
the current disability and an injury, disease, or event in 
service.  .  

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been met 
in this case in the February 2007 letter.  The RO told the 
Veteran that he should submit any military records that he 
had in his possession, and that he could also submit other 
documents that relate to his disability in service such as 
statements from military medical personnel, statements from 
persons who knew the Veteran while he was in the military, 
employment physical examination reports or other medical 
evidence, or letters written or photographs take during 
service.

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case because 
the RO informed the appellant in February 2007 that VA would 
obtain his service treatment records and other military 
records if needed; that VA would assist him in getting any 
records, including medical records, employment records, or 
records from other Federal agencies, which the appellant told 
VA about; and that it would provide him with a medical 
examination or get a medical opinion if VA decided that it 
was necessary to make a decision on his claim.  The RO also, 
in February 2007, informed the appellant that it would help 
him obtain private treatment records if he filled out the 
attached VA Form 21-4142 (Authorization and Consent to 
Release Information) form that would authorize the RO to 
assist him in this regard.

Finally, the Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date should service connection be granted for the 
disabilities on appeal in the February 2007 letter.  
Accordingly, the Board concludes that all notice requirements 
were met in this case.  

The duty to assist the appellant also has been satisfied in 
this case.  Service treatment records and available post-
service VA and private medical records are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claims.  The appellant has not informed 
VA of any existing, and available, VA medical records which 
may be helpful in the adjudication of his claims.  VA is not 
on notice of any evidence needed to decide the claim which 
has not been obtained.  The Veteran was afforded a VA Audio 
examination in connection with his claim for service 
connection for hearing loss.  When VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the 
examination report is adequate as it provides testing results 
that are relevant to the current level of the Veteran's 
hearing loss that are dispositive of the appeal under 
pertinent VA regulations.  See 38 C.F.R. § 3.385.

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his current back disorder claim.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because the Veteran's 
service treatment records no complaints or findings related 
to back injuries, and his post-service medical records are 
absent for evidence of back disorders until many years (14) 
after the Veteran's separation from service.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  In addition, there is no indication of a causal 
connection between his post-service diagnoses pertaining to 
the back and an injury, disease, or event, if any, in 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (noting that the Board has no obligation to obtain a 
medical opinion when there is no competent evidence that the 
appellant's disability or symptoms are associated with his 
service).  Accordingly, it is not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas, 18 
Vet. App. at 519.

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the appellant in this case. 

Factual Background

The appellant served on active duty from June 1979 to July 
1983.  His service treatment records show that, pertinent to 
his claims, examination reports dated in October 1978 
(enlistment), June 1979, and June 1983 (separation) make no 
mention of complaints or treatment pertaining to his back.  
The Veteran's June 1983 separation examination report shows 
audiometric findings which show decreased hearing acuity as 
compared to the findings shown on the October 1978 entrance 
examination.  

Private medical records on file, dating back to 1997, show 
treatment afforded the Veteran for his back.  These include a 
December 1997 physical therapy back and neck evaluation form 
whereupon it notes complaints by the Veteran of occasional 
spasms.

A December 1997 letter from a physical therapist, B.B., shows 
that the Veteran was referred with a diagnosis of acute 
lumbar strain.  The Veteran reported injuring his back in 
December 1997 in a work-related accident when he slipped on a 
ladder.  He also reported a prior back injury incurred as a 
result of a 1994 motor vehicle accident.  The Veteran did not 
provide a history of an in-service back injury.  

A May 1998 private MRI (magnetic resonance imaging) report 
shows findings reflective of minimal annular bulge of the L3-
4 disc and minimal old healed wedge deformity of T12.  A June 
1998 treatment note includes a diagnosis of traumatic lumbar 
strain with persistent myofascial pain syndrome.  An October 
1998 letter from a private physician, K.V.G., shows that the 
Veteran had incurred a work-related back injury in December 
1997.  The letter also noted a history of prior lumbar 
injuries in 1982 and 1994.  

The report of a VA audio examination, dated in May 2007, 
shows that the examiner commented that the Veteran had normal 
hearing for VA purposes at the time of his separation 
examination.  The Veteran did provide a history of in-service 
noise exposure, in the form of pneumatic paint chippers, 
engine room noise, and alarms.  Audiometric examination 
failed to show a current hearing loss disability, either 
right or left, for VA service-connection purposes under 
38 C.F.R. § 3.385.

The Veteran sought service connection for a back condition 
and for bilateral hearing loss in February 2007.  See VA Form 
21-526.  He claimed his back condition began in 1981, and his 
hearing loss in 1980.  

An April 2007 VA primary care clinic note shows that the 
Veteran was seen for complaints of chronic low back pain.  He 
gave a history of injuring his back in 1981 while on active 
duty.  A diagnosis of degenerative disc disease of the lumbar 
spine was provided.  

A July 2007 VA primary care clinic note shows that the 
Veteran gave a history of back injuries in-service, in 1994 
(motor vehicle accident), and a re-injury in 1997.  A 
diagnosis of lower back injury-chronic lower back pain was 
diagnosed.  

Chronic low back pain is also shown to have been a diagnosis 
on a February 2008 VA primary care clinic note.  Also 
diagnosed was degenerative disc disease of the lumbosacral 
spine.  

At his September 2008 local RO hearing the Veteran testified 
that he desired to be afforded another VA audio examination.  
The Board observes that a VA audio examination is of record; 
this examination, dated in May 2007, is discussed above.  
Concerning his claimed back disorder he denied problems 
before his military entry.  See page three of hearing 
transcript (transcript).  He claimed to have injured his back 
pulling a heavy cable while aboard a ship.  He noted that 
when another sailor lost hold of the cable he was jerked, 
twisted, and thrown into a railing.  As a result he incurred 
a two-inch laceration to his left knee and chipped a tooth.  
See page six of transcript.  He noted that his knee was later 
bandaged.  See page seven of transcript.  A June 1982 service 
treatment record shows that his left knee was bandaged, 
following left knee complaints after lifting weights.  No 
contusion was reported.  He added this injury was incurred in 
September 1982.  See page eight of transcript.  No service 
treatment records on file dated in September 1982 show 
treatment afforded the Veteran for his left knee.  

A lay statement dated in September 2008 is of record.  This 
statement, from his former wife, shows that she witnessed the 
Veteran having back problems in the fall of 1982.  Another 
lay statement, also dated in September 2008, is from a friend 
of the Veteran.  His friend claimed that the Veteran told 
him, during a telephone call in early October 1982, that he 
had been injured his ship a few weeks previously.  The 
Veteran allegedly told him that he had been diagnosed with 
torn muscles; he did not say what muscles had been torn.  

A September 2008 VA audiology addendum record shows that the 
Veteran had brought in his records from the service to be 
reviewed.  The audiologist commented that the audio test 
findings recorded in the Veteran's separation examination 
report, when compared to those recorded at his enlistment 
examination, showed worsening hearing at the 6000 Hertz 
level.  The audiologist commented that while this hearing 
loss was not ratable, it did show hearing loss consistent 
with military noise exposure.  

Law and Analysis

The Veteran claims that he has both bilateral hearing loss 
and a back disorder as a result of active military service.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection may be warranted for arthritis if 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309(a).  

For claims for service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
"disability" for the purposes of service connection.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the current 
existence of the disability for which service connection is 
being claimed; (2) competent evidence of a disease 
contracted, an injury suffered, or an event witnessed or 
experienced in active service; and (3) competent evidence of 
a nexus or connection between the disease, injury, or event 
in service and the current disability.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. 
Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 
12 Vet. App. 247, 253 (1999)).  In many cases, medical 
evidence is required to meet the requirement that the 
evidence be "competent".  However, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.


Analysis

Bilateral Hearing Loss

In this case, service treatment records show elevated 
puretone thresholds for some frequencies on the June 1983 
separation examination report.  Specifically, the puretone 
threshold was 30 decibels at 500 Hertz in the right ear, and 
25 decibels at 3000 Hertz in the left ear.  See Hensley, 5 
Vet. App. at 157 (the threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss).  Otherwise, all other 
audiometric results in service were within the normal range, 
and there were no complaints or other medical findings 
pertinent to hearing loss shown in the service treatment 
records.

The Board is aware that a VA audiologist in September 2008 
commented, upon review of the Veteran's service treatment 
records, that the Veteran's hearing worsened, at the 6000 
Hertz level, during the course of the Veteran's military 
service.  While this is true, service may not be granted in 
this case because current audiometric findings do not show a 
severity of hearing loss that meets VA requirements for a 
disability under section 3.385.  Concerning this, the Board 
again notes that the May 2007 VA Audio examination report 
reflects results of audiometric testing that do not meet the 
criteria for a current disability under 38 C.F.R. § 3.385.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

Here, on this record, the Veteran is not shown to have 
bilateral hearing loss as defined for VA service connection 
purposes in 38 C.F.R. § 3.385.  While the Board observes that 
the Veteran has requested that he be afforded another VA 
audio examination, the Board finds no inadequacies in the VA 
examination report of record to warrant another examination.  
Further, the Board notes that the Veteran has not informed VA 
that his bilateral hearing loss has worsened since May 2007 
to a degree where the criteria of 38 C.F.R. § 3.385 would be 
met.  

In summary, as a current hearing disability as defined in 
38 C.F.R. § 3.385 is not shown, the claim of service 
connection must be denied under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law).



Back Disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a back disorder.  In 
this regard, service treatment records are entirely negative 
for any clinical findings concerning the Veteran's back.  

Subsequent to service, the Veteran initially sought service 
connection for a back disorder in February 2007.  See VA Form 
21-526.  The only evidence linking the Veteran's claimed back 
disorder to his service is his own lay contentions.  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Regarding the 
Veteran's written and testimonial contentions that he has 
experienced back problems during and after service, the Board 
acknowledges that he is competent to testify what he 
experienced, i.e., he is competent to testify that he fell 
while pulling a cable during service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).

However, while the Veteran can claim to experience back pain, 
the Veteran, as a lay person, is not competent to testify 
that his currently claimed back disorder was caused by a 
claimed incident during service.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  There is no indication in the record 
that the Veteran is a physician or other health care 
professional.  Therefore, as a layperson, he is not competent 
to provide evidence that requires medical knowledge because 
he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) (unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service).  Even if the Veteran's contentions could 
be read as claiming continuity of symptomatology of back 
problems since service, such history is substantially 
rebutted by the absence of back symptoms in service, 
including his own denial of back symptoms and normal clinical 
findings at separation from service, the absence of evidence 
of post-service treatment or evidence of the Veteran's 
complaints of back symptoms for many years after service.  
See Buchanan.  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.  
Thus, element (2), as set out in the McLendon discussion 
above, has not been met.  

The Board also notes that while the Veteran currently has 
back problems, to include degenerative joint disease of the 
lumbar spine and acute lumbar strain, the Veteran was first 
medically seen for back-related problems in 1997, 
approximately 14 years after his separation from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
appellant failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition); Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran); see 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
This 1997 treatment is shown to coincide with the Veteran's 
incurring a work-related injury at that time.  In addition, 
the Veteran has provided a history of being involved in a 
motor vehicle accident in 1994, though, at his September 2008 
hearing he essentially testified that he did not injure his 
back at that time.  See page 12 of transcript.  

Finally, the Board also finds that arthritis of the lumbar 
spine was not manifested to a compensable degree in the first 
year following the Veteran's separation from active duty 
service.  The Veteran does not contend otherwise.  For this 
reason, there is no basis to grant service connection for 
arthritis of the lumbar spine on a presumptive basis.  38 
C.F.R. §§ 3.307, 3.309.

In reaching these determinations, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claims for service 
connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


